Citation Nr: 0203629	
Decision Date: 04/19/02    Archive Date: 04/26/02

DOCKET NO.  95-12 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1. Entitlement to an effective date earlier than March 1, 
1997, for the payment of additional compensation benefits 
on account of dependents.

2. Entitlement to an evaluation in excess of 40 percent for 
myofascial syndrome of the low back.

3. Entitlement to an initial evaluation in excess of 10 
percent for myofascial syndrome of the neck.

4. Entitlement to an initial compensable evaluation for 
myofascial syndrome of the right shoulder.

5. Entitlement to an initial compensable evaluation for gout 
of the right great toe.

6. Entitlement to an initial compensable evaluation for 
plantar warts and calluses.

7. Entitlement to an initial compensable evaluation for 
epicondylitis of the left elbow.
REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to June 1992. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1993 and subsequent rating decisions 
of the Department of Veterans Affairs (VA) Regional Offices 
(RO) in Seattle, Washington, and Denver, Colorado.

In March 1998, the Board remanded the veteran's claims, in 
pertinent part, for clarification of the issues he wished to 
appeal, aside from the earlier effective date claim.  At the 
time of the veteran's July 1994 statement, construed by the 
RO as a substantive appeal, the Board determined that the 
issues procedurally subject to appeal included entitlement to 
an increased evaluation for (1) myofascial syndrome of the 
low back; (2) myofascial syndrome of the neck; (3) myofascial 
syndrome of the right shoulder; (4) plantar warts and 
calluses of the feet; and (5) gout of the great toes.  

In his December 1999 substantive appeal, the veteran 
specifically stated that he wished to appeal all the issues 
listed in the statement of the case (SOC) dated in June 1994, 
and the SOC in September 1997 that addressed the earlier 
effective date issue.  However, the Board observes that the 
June 1994 SOC addressed only the issues of increased ratings 
for myofascial syndrome of the low back, neck, and right 
shoulder, gout of the great right toe, left elbow 
epicondylitis and plantar warts and calluses, but did not 
discuss an increased rating for gout of the great left toe.  
In fact, service connection for that disability was not 
granted until April 1995, when the RO appears to have 
recharacterized the disability as gout of the bilateral great 
toes.  Nevertheless, in light of the above, the Board will 
confine its consideration only to the matter of a compensable 
rating for gout of the great right toe, as set forth in the 
June 1994 statement of the case.  Moreover, as the January 
1994 notice of disagreement (NOD) and the June 1994 SOC 
addressed the matter of a compensable evaluation for left 
elbow epicondylitis, the Board finds that this matter is also 
properly before us at this time. 

During the course of this appeal, a January 2001 rating 
decision granted service connection for gout of the right 
foot, knee, and hand, and the veteran was so notified.  The 
RO rated those disorders as zero percent disabling, and 
stated that they will be evaluated as part of the overall 
gout condition in the future.  The veteran has not filed an 
NOD as to the rating assigned, although his representative 
listed it among the issues in a Written Brief Presentation 
submitted to the Board.  Accordingly, that matter is not in 
appellate status.  See 38 C.F.R. §§ 20.201, 20.300 (requiring 
that NOD must be filed with the RO, and must express 
disagreement and desire for appellate review). 

In addition to the foregoing, the Board must point out two 
inconsistencies in the record as to the veteran's dependents.  
First, it appears the RO has accepted the veteran's statement 
that one of his daughters, [redacted], was born in 1984, 
although her birth certificate in the claims file shows 1983 
as her year of birth.  This error appears to have been 
carried forward to an April 2001 letter to the veteran, 
noting that [redacted] would turn 18 in 2002, vice 2001.  
Second, it appears the veteran mistakenly misled the RO as to 
his marital status when, in March 2001, he submitted a VA 
Form 21-686c on which he listed his second wife, [redacted], 
noting only their date of marriage in 1993.  We observe that, 
in a VA Form 21-686c filed in February 1997, the veteran had 
previously indicated that he and [redacted] were divorced in May 
1995.  The April 2001 letter indicates that [redacted] has been 
added, prospectively, to the veteran's dependency award.  
Although neither of these discrepancies has an impact upon 
the issues decided in the present decision, the RO should 
address and resolve these matters, since they affect the 
amount of benefits payable. 

FINDINGS OF FACT

1. In June 1992, shortly after he was discharged from 
service, the veteran filed an original claim seeking 
service connection for multiple disabilities, on which he 
listed the names of his four children, one born in 1975, 
one born in 1992, and two others for which no birthdates 
were provided.

2. A February 1993 RO decision awarded service connection and 
a 10 percent disability rating for the veteran's back 
disorder, effective June 6, 1992, and also awarded service 
connection for several other disorders, each evaluated at 
zero percent; the veteran initiated an appeal from that 
rating.

3. While his appeal was pending, in an April 1995 rating 
action, the veteran was awarded increased disability 
ratings for his back and neck disabilities, resulting in a 
combined schedular evaluation of 60 percent, effective 
June 6, 1992.

4. In a letter to the veteran, dated May 8, 1995, the RO 
advised him of the increased ratings, notified him that he 
might be eligible for additional monthly compensation for 
dependents, and requested that he complete and return an 
enclosed Declaration of Status of Dependents (VA Form 21-
686c).

5. A memorandum report on file, dated May 12, 1995, indicates 
that the veteran had contacted the RO about his 60 percent 
combined rating and said that he wished to add his three 
dependent children to his award; he also requested that 
his claims file be transferred to the VARO in Houston, 
Texas.

6. In August 1996, the veteran requested that his claims file 
again be transferred, apparently to the RO in Columbia, 
South Carolina.

7. A Report of Contact on file indicates that, in November 
1996, the May 8, 1995, award letter was found it the 
claims file, apparently having been mailed to the veteran 
in May 1995 and returned, undelivered (there was no return 
envelope and no return date stamp); the letter, with its 
attachments,was re-mailed to the veteran on the date of 
the Report of Contact.

8. In February 1997, the veteran submitted a completed VA 
Form 21-686c and the birth certificates of three children, 
born in 1979, 1983, and 1992; there was no mention of a 
child born in 1975.

9. There is an approximate balance of positive and negative 
evidence as to whether the evidence supports a finding 
that the veteran's award of additional compensation for 
dependents should have been effective from the date of the 
original claim in June 1992, with commencement of payment 
on July 1, 1992.

10. The veteran's myofascial 
syndrome of the low back is manifested by severe 
limitation of motion of the lumbar spine with pain, with 
X-ray findings suggestive of, but not definitive for, 
facet arthropathy, and no evidence of radiculopathy or 
intervertebral disc syndrome.

11. The veteran's myofascial 
syndrome of the neck is manifested primarily by subjective 
complaints of cervical pain without radiation to either 
the left or right upper extremities, with X-ray evidence 
of mild to moderate degenerative disc disease of the 
cervical spine with loss of normal cervical lordosis and 
mild kyphosis

12. The veteran's myofascial 
syndrome of the right shoulder is manifested by subjective 
complaints of intermittent pain and discomfort, with 
mildly positive pain to palpation in the right upper 
trapezius with tests that were mildly positive for spasm, 
but with no pain to palpation of the biceps, tendons, 
supraclavicular area, or acromioclavicular joints and 
normal range of shoulder motion.

13. The veteran's gout of the 
right great toe is manifested by redness and glassiness of 
the great toe metatarsal head, pain to palpation, and 
laboratory findings of elevated uric acid, with normal X-
rays of the foot and episodic attacks of painful motion of 
the feet.


14. The veteran does not have 
tender calluses or plantar warts of his right or left foot 
that are poorly nourished with repeated ulceration or 
painful on objective demonstration; nor does he have 
exudation, exfoliation or itching involving an exposed 
surface or extensive area of the right foot, or a moderate 
right or left foot disability.

15. The veteran's left elbow 
epicondylitis has been essentially normal on objective 
examination, without X-ray evidence of arthritis.


CONCLUSIONS OF LAW

1. The criteria for an effective date of June 6, 1992, with a 
date of commencement of payment on July 1, 1992, for the 
payment of additional compensation for children born in 
1979, 1983, and 1992, have been met.  38 U.S.C.A. §§ 1115, 
1135, 5110, 5111 (West 1991 & Supp. 2001); Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. 
§§ 3.31, 3.102, 3.401(b) (2001); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).

2. The criteria for an evaluation in excess of 40 percent for 
myofascial syndrome of the low back have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5292, 5295 (2001); 66 Fed. Reg. 45,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).

3. The criteria for an evaluation in excess of 10 percent for 
myofascial syndrome of the neck have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5290 (2001); 66 Fed. Reg. 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).

4. The criteria for a compensable evaluation for myofascial 
syndrome of the right shoulder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Code 5201 (2001); 66 Fed. Reg. 45,630-632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).

5. The criteria for a 10 percent evaluation for gout of the 
great right toe have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West Supp. 2001)); 38 C.F.R. §§ 3.102, 4.1-3, 4.7, 4.14, 
4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5017, 5276-5284 (2001); 66 Fed. Reg. 45,630-632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159).

6. The criteria for a compensable evaluation for plantar 
warts and calluses have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 C.F.R. 
§§ 3.102, 4.1-3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 4.118, 
Diagnostic Code 7899-7806 (2001); 66 Fed. Reg. 45,630-632 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.159).

7. The criteria for a compensable evaluation for 
epicondylitis of the left elbow have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); Pub. 
L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100-5103A, 5106-7 (West Supp. 2001)); 38 
C.F.R. §§ 3.102, 4.1-3, 4.7, 4.14, 4.20, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5024 (2001); 66 Fed. Reg. 45,630-
632 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

The veteran seeks an earlier effective date for the payment 
of additional compensation benefits on account of dependents, 
and increased ratings for his service-connected low back, 
neck, right shoulder, right toe, and left elbow disabilities, 
and calluses and plantar warts on his feet.  Before 
addressing these issues, the Board notes that, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2001)), which substantially modified the circumstances under 
which VA's duty to assist claimants applies, and how that 
duty is to be discharged.  The new law affects claims pending 
on or filed after the date of enactment (as well as certain 
claims that were finally denied during the period from July 
14, 1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  The new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  For the reasons discussed below, the Board finds 
that the requirements of the VCAA and the implementing 
regulations have been satisfied in this matter.  

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant and his or her representative of information 
required to substantiate a claim, a broader VA obligation to 
obtain relevant records and advise claimants of the status of 
those efforts, and an enhanced requirement to provide a VA 
medical examination or obtain a medical opinion in cases 
where such a procedure is necessary to make a decision on a 
claim. 

The Board notes that the veteran was advised, by virtue of 
the detailed SOC's dated in June 1994 and September 1997, and 
the supplemental statement of the case (SSOC) dated in 
January 2001, issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We, therefore, believe that 
appropriate notice has been given in this matter.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and the SOC's and SSOC issued by the RO clarified 
what evidence would be required to establish increased 
ratings.  The veteran and his representative responded to the 
RO's communications with additional evidence and argument, 
thus curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).

Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. § 5103).  Furthermore, in a 
comprehensive April 2001 letter, the RO advised the veteran 
that his claim had been reviewed under the new VCAA 
guidelines, and solicited any new evidence or information he 
might wish to submit.  A copy of the RO's letter was also 
sent to the veteran's representative.

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Therefore, the Board finds that all facts that are relevant 
to the issues being decided today have been properly 
developed, and that no further action is required in order to 
comply with VA's duty to assist.  VCAA § 3(a), 114 Stat. 
2096, 2097-98 (2000) (codified at 38 U.S.C. § 5103A).

The VCAA also requires VA to provide a medical examination 
when such an examination is necessary to make a decision on 
the claim.  See VCAA § 3(a) (codified at 38 U.S.C. 5103A(d)).  
The veteran was afforded VA examinations in August 1992, 
August 1994, and August 2000, and VA medical records have 
also been obtained and entered into the evidentiary record.  
Thus, the statutory requirement in the VCAA, that a medical 
examination or medical opinion be secured when necessary to 
make a decision on the claim, has been fully satisfied by the 
development action undertaken by the RO.  The Board is 
satisfied that all relevant facts have been properly and 
sufficiently developed, and that the veteran will not be 
prejudiced by proceeding to a decision on the basis of the 
evidence currently of record regarding his claim of 
entitlement to an earlier effective date for the payment of 
additional compensation benefits on account of dependents and 
increased ratings for his service-connected back, neck, right 
shoulder, toe, and left elbow disabilities, as well as 
calluses and plantar warts.

Of necessity, because the RO did not have the opportunity to 
adjudicate the veteran's claim pursuant to the VCAA, the 
Board has considered the applicability of Bernard v. Brown, 
supra.  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation appear to have been completed 
to the extent necessary under the circumstances.

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  No useful purpose 
would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court of Appeals for Veterans 
Claims has held that such remands are to be avoided.  See 
Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated 
on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 
(Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In 
fact, the Court has stated, "The VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."  Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b)).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.  

II.  Earlier Effective Date for Additional Compensation for 
Dependents

Under pertinent law, a veteran entitled to receive 
compensation for service-connected disability, rated at not 
less than 30 percent, shall be entitled to additional 
compensation for a dependent spouse and children.  38 
U.S.C.A. §§ 1115, 1135.  The veteran in this case contends, 
with the support of his representative, that, when he was 
awarded an increased (combined) 60 percent disability 
evaluation for his service-connected disorders in an April 
1995 rating action (from a previous overall 10 percent), 
effective from the day after his military discharge in June 
1992, his additional compensation for dependents should have 
been paid earlier than March 1, 1997 (following the RO's 
February 1997 receipt of evidence verifying his dependent 
children).

The veteran bases his argument upon the fact that, during the 
course of the development of his June 1992 claim for service 
connection for multiple disorders,  he had made the RO aware 
of the existence of his three minor children.  Indeed, the 
Board observes that, at the time the veteran filed his 
original claim, in June 1992, he included the names of four 
children on the form, showing birthdates for only two.

The facts of this aspect of the case may be briefly 
summarized.  In June 1992, shortly after discharge from 
service, the veteran submitted an application for 
compensation benefits, on VA Form 21-526, to the RO, based 
upon injuries he had sustained in service.  In that 
application, the veteran advised the RO that he was divorced 
and had four children, including a daughter born in 1975, a 
son born in 1992, and a son and daughter not in his custody 
whom he named but for whom he did not provide birth dates.  
After a review of the veteran's service medical records, and 
of the report of an examination conducted for VA purposes, 
the RO awarded service connection for a number of 
disabilities, in a February 1993 rating action.  These 
disabilities included myofascial syndrome of the low back, 
rated as 10 percent disabling and myofascial syndrome of the 
neck and right shoulder, gout of the right great toe, 
epicondylitis of the left elbow, and plantar warts and 
calluses, that were all rated noncompensably disabling.  The 
veteran's combined disability evaluation was 10 percent.  

In January 1994, the veteran submitted a statement indicating 
that he was appealing the decision as to his awarded rating.  
In May 1994, the RO awarded service connection for a retained 
foreign body of the left elbow, evaluated as zero percent 
(noncompensably) disabling.  In connection with his claims 
for increased ratings, the veteran underwent VA examinations 
and pursued his claims with written statements to the RO.

Eventually, in an April 1995 rating action, the veteran was 
granted an increased, 40 percent rating for myofascial 
syndrome of the low back, a 20 percent evaluation for 
retained foreign body of the left elbow, and a 10 percent 
rating for myofascial syndrome of the neck.  This action 
increased the veteran's combined schedular evaluation to 60 
percent, for which an effective date was assigned in June 
1992, the day after his discharge.  Pursuant to the 
provisions of law governing the initiation of payments of 
benefits awards, the payments of the veteran's increased 
compensation commenced on the first day of the calendar month 
immediately succeeding the month in which the award became 
effective, i.e., on July 1, 1992.  See 38 U.S.C.A. § 5111; 
38 C.F.R. § 3.31.

The veteran was evidently notified of this decision in a May 
1995 letter, addressed to him at his most recent address of 
record in Ephrata, Washington, and a copy of this was 
associated with his claims folder.  That copy reveals that 
the enclosures to the letter included notification of the 
veteran's appellate rights, a VA Form 21-686c, to declare his 
dependents, and a VA Form 21-8764.  The latter form, 
"Disability Compensation Award Attachment Important 
Information," includes various items of information 
regarding rights that accrue to those entitled to disability 
compensation benefits.  Among other things, this form advises 
that a veteran's having a 30 percent or more service-
connected disability rating may be entitled to additional 
compensation for a spouse and/or unmarried children under age 
eighteen.  There is no indication on this form, however, as 
to what action a veteran would need to take to ensure his or 
her receipt of his additional compensation, nor did it invite 
any inquiries in that regard.  

According to a note in the file, dated May 12, 1995, the 
veteran contacted the RO and said he wished "to add 3 
dependent children to his" award.  He also requested that 
his claims folder be transferred to the Houston RO.

A November 1996 Report of Contact (VA Form 119) indicates 
that the May 1995 notice-of-award letter, described above, 
had evidently been mailed to the veteran, returned, and then 
recently found in the claims file.  The letter had no return 
envelope or return date stamp.  The note indicates that found 
along with the letter were the April 1995 rating, notice of 
the veteran's appellate rights, and the VA Form 21-686c.  It 
was further noted that the documents were re-mailed, that 
day, to the veteran's most current address of record.

In February 1997, the veteran submitted a Declaration of 
Status of Dependents (VA Form 686c) to the RO, on which he 
provided the names, addresses, and Social Security numbers of 
his three dependent children, all under 18 years of age.  He 
also provided certified copies of birth certificates of these 
individuals.  The documents show that, in addition to his son 
born in May 1992, he had a son born in 1979 and a daughter 
born in 1983, both of whom were named on his original claim 
form.  (As to the daughter, the veteran listed her birthdate 
as 1984, but the attached birth certificate indicates 1983.)  
Commencing on March 1, 1997, the veteran was paid 
compensation benefits at an increased rate, to reflect those 
dependents.  As indicated at the outset, it is the effective 
date of that award of additional compensation for dependents 
that the veteran has appealed.

According to the applicable law and regulations, the 
effective date of an award of additional compensation for a 
dependent shall be the latest of the following dates:  (1) 
Date of claim.  This term means the following, listed in 
their order of applicability: (i) Date of veteran's marriage, 
or birth of his or her child, or adoption of a child, if the 
evidence of the event is received within 1 year of the event; 
otherwise (ii) Date notice is received of the dependent's 
existence, if evidence is received within 1 year of the 
Department of Veterans Affairs request.  (2) Date dependency 
arises.  (3) Effective date of the qualifying disability 
rating, provided evidence of dependency is received within 1 
year of notification of such rating action.  (4) Date of 
commencement of veteran's award.  38 C.F.R. § 3.401(b).  
See 38 U.S.C.A. § 5110(f), (n).

The record in this case clearly shows that, when the veteran 
submitted his application for service connection, received by 
the RO in June 1992, he indicated that he had at least two 
minor children, born in 1975 and 1992, and that he had 
another son and daughter, whom he named, who were not in his 
custody.  Thus, it may be reasonably concluded that, as of 
February 1993, the RO was placed on notice that, in the event 
that the veteran's disability evaluation were increased to 
30 percent, or more, it would be necessary to consider the 
appropriate rate at which he would be entitled to additional 
compensation, to account for those considered dependents for 
VA purposes.

As it happened, the veteran was eventually awarded increased 
disability evaluations for three of his service-connected 
disabilities which, when combined, yielded a 60 percent 
disability evaluation.  This decision, entered in the April 
1995 rating action, and made effective from the date of the 
veteran's June 1992 discharge, did not apparently include, 
however, any effort to calculate the rate of additional 
benefits which would be paid in light of the information 
regarding dependents that had been previously associated with 
the claims file and/or developed during the pendency of the 
adjudication process.

Nevertheless, the record indicates that, in a May 1995 letter 
from the RO, when the veteran was furnished notice of this 
award, he was also informed of a number of facts relating to 
an award of compensation benefits, as set out in VA Form 21-
8764 that he was also provided.  This information included 
when he could expect to receive his compensation check, 
rights to priority care at VA hospitals or clinics, 
guidelines as to entitlement to benefits based upon 
unemployability, guidelines to rights to dental treatment, 
guidelines to education and vocational rehabilitation 
benefits, and potential benefits relating to the payment of 
premiums on Government life insurance policies.  The 
information also included a paragraph containing notice that 
"[y]ou may be eligible for compensation for any dependents 
you may have now, or in the future.  If you would like to be 
considered for this additional benefit, complete and return 
the enclosed VA Form 21, 686c."

Clearly, however, not all of the foregoing information was 
applicable to the veteran.  Therefore, one would not 
reasonably expect any response from him acknowledging his 
receipt of it, or even any follow-up from him to obtain 
clarification on those matters suggesting a theoretical 
entitlement to a benefit at some future time (as for 
instance, dental benefits, unemployability benefits, 
education/vocational benefits, or the like).  Moreover, as to 
the information regarding additional compensation for 
dependents, it must be observed that, among the various 
benefits described in this form to which the veteran might at 
some point be entitled, this benefit (to additional 
compensation for dependents) is the only one on the form 
about which the reader is not advised to contact the local VA 
office or medical center for more information. Rather, the 
veteran was simply advised of the fact that additional 
compensation may be paid for a spouse and unmarried children 
under 18.  Since the veteran had previously informed this RO 
of the existence of three minor children, albeit in different 
claim contexts, it would have been reasonable for him to 
conclude, as he apparently did, that no further action from 
him in this regard was necessary, and that he was in fact 
being paid at a rate which included this additional 
compensation for dependents.

All the same, four days later, according to a May 12, 1995, 
note in the file, the veteran obviously knew of his increased 
rating and expressly told the RO that he wished to add his 
three dependent children to his award.  The Board notes that 
this contact from the veteran may indicate that he did, in 
fact, have knowledge of the RO's May 1995 notice letter 
(perhaps from his representative), even though the record 
suggests that the letter was returned.

In any event, in November 1996, the RO discovered that the 
May 1995 letter to the veteran advising of his eligibility 
for additional monthly compensation for any dependents had 
apparently not been delivered.  It was returned to the file, 
with no return envelope or a return date stamp.  The letter 
was re-sent to the veteran that same day.  Where, as here, an 
RO has sent a claimant notice of an RO decision but that 
notice was returned as undeliverable, the RO has an 
obligation to ascertain by a review of the claims file 
whether there are other possible and plausible addresses for 
the claimant.  Hence, the presumption of regularity as here 
applied to a regular mailing is rebutted, and the burden 
therefore shifts to VA to establish that the obligation was 
properly discharged.  See Woods v. Gober, 14 Vet. App. 214 
(2000) 

As indicated above, in February 1997, the veteran made a 
specific request for this additional compensation for his 
dependents and submitted a completed Declaration of Status of 
Dependents (VA Form 686c), together with certified birth 
certificates for his three minor children, confirming the 
information he had previously provided.  As discussed above, 
only then did the RO award the veteran additional 
compensation for his dependents, with the benefits commencing 
on March 1, 1997.

Viewing the facts of this case in the light most favorable to 
the veteran, we conclude that, at the time of the April 1995 
decision to award him an increased, combined 60 percent 
rating for his service-connected disabilities, the evidence 
of record in the claims file satisfactorily demonstrated that 
he had three dependent children, subject to verification by 
the RO.  The Board recognizes that the information as to 
those dependents was not initially submitted for the purpose 
of an increased compensation award, since the veteran did not 
know, when he filed his original claim in June 1992, that he 
would eventually receive a rating which would qualify for 
additional compensation.  Moreover, the veteran did not alert 
the RO to the applicability of the additional-compensation 
law to his case after he received the increased rating which 
made him eligible for such an award.

On the other hand, it is also clear that the only reason VA 
could have for requesting information as to dependents on the 
originally filed Form 21-526 is to have that information 
available in the event the veteran might become entitled to a 
qualifying percentage of disability at some time.  This 
rationale is particularly significant where, as here, the 
eventual result of the veteran's claim was the assignment of 
a 60 percent rating effective, by dint of the filing of the 
original claim, from the date of service separation.  See, 
e.g., AB v. Brown, 6 Vet. App. 35 (1993), wherein the Court 
held that a veteran is deemed to be claiming the maximum 
benefits available in any claim for disability compensation.  
Accordingly, the Board is of the opinion that the unique 
facts of this case warrant the application of the reasonable 
doubt doctrine in determining the effective date of the 
additional compensation for dependents.  Granting the veteran 
every benefit of the doubt, the Board finds that he should 
have received additional compensation for dependents in 
conjunction with his increase to a combined rating of 60 
percent.

As set forth above, the date from which payment of additional 
compensation for dependents shall be effective is the later 
of-the date of the claim (as that is defined in section 
3.401(b)); the date dependency arises; the effective date of 
the qualifying disability rating; or the date of commencement 
of the veteran's award.

In the context of this case, in which, without having been 
requested to provide the information, the veteran, 
nevertheless, had demonstrated the existence of dependents 
that would qualify him for additional compensation once he 
was awarded a disability rating of 30 percent or greater; 
where this information was provided more than one year after 
the birth of this children took place; and, more important, 
where the RO never, in fact, requested that the veteran 
supply the information that would permit payment of 
additional compensation based on these dependents (until 
November 1996), there is no satisfactory date of claim as 
defined in 38 C.F.R. § 3.401(b).  Accordingly, this may not 
serve as a basis from which to calculate the date of payment 
of additional compensation for dependents.

As between the remaining dates from which the award of 
additional compensation for dependents might be made 
effective, i.e., the date dependency arose, the effective 
date of the veteran's qualifying disability rating, or the 
date of commencement of the veteran's award, the date 
dependency arose would be the dates of the births of his 
children.  These events, of course, took place in the 1979, 
1983, and 1992, all before the filing of the original claim.  
The effective date of the veteran's qualifying disability 
rating was June 6, 1992, as set out in the April 1995 rating 
action, and the date of commencement of the veteran's award, 
pursuant to 38 U.S.C.A. § 5111; 38 C.F.R. § 3.31, was July 1, 
1992.

Under these circumstances, it is clear, then, that the later 
of the date dependency arose, the effective date of the 
qualifying disability rating, or the date of commencement of 
the veteran's award, is the date of commencement of the 
award, July 1, 1992.  Accordingly, it is the Board's 
conclusion that, with the exercise of the reasonable doubt 
doctrine in this case, the criteria for establishing an 
earlier effective date of June 6, 1992, for the payment of 
additional compensation benefits for the veteran's three 
children (born in 1979, 1983 and 1992), with the commencement 
of payment of the award on July 1, 1992, have been met. 

We note, parenthetically, that the veteran advised the RO, in 
his original 1992 claim, that he had been divorced since 1990 
from his first wife, [redacted], whom he had married in 1974.  
Subsequently, on the previously mentioned VA Form 21-686c 
received in February 1997, the veteran indicated that he was 
later married to [redacted], from 1993 to 1995, with that marriage 
also ending in divorce.  As to additional compensation for a 
dependent spouse, the RO had no knowledge of the second 
marriage until after it had ended in divorce, and it appears 
the veteran is not currently married.  Thus, the analysis 
above does not apply to any claim based upon marriage.


III.  Increased Ratings

A.  Factual Background

An entrance examination report is not associated with the 
file, but service medical records reveal that, starting in 
1978 until approximately 1981, the veteran complained of and 
was treated for calluses and plantar warts on his left foot.  
In October 1982, he reported neck pain following a rear-end 
motor vehicle collision and was assessed with cervical 
strain.  Thereafter, until shortly before his June 1992 
discharge, the records reflect the veteran's continued 
complaints of low back pain (variously diagnosed as chronic 
or mechanical back pain), neck pain, and, in 1991, right 
shoulder pain.  X-ray of the veteran's cervical spine showed 
well aligned vertebral bodies with intact interspaces; there 
was a reverse curve of the cervical spine, thought secondary 
to pain or muscle spasm.  Treatment included medication, use 
of TENS units, and traction.  A January 1984 clinical entry 
reflects an assessment of low back pain and X-rays that 
showed scoliosis.  According to an October 1986 orthopedic 
clinic report, a computed tomography (CT) did not disclose 
any "LSS" (lumbosacral strain).  When he was examined by an 
orthopedist in December 1986, the clinical impression was 
mechanical pain and evidence of herniated nucleus pulposus.  
X-rays were negative for degenerative joint disease, disc 
disease, and spondylolisthesis.  A January 1987 bone scan was 
normal and, in May and November 1988, while X-rays of the 
cervical spine showed straight alignment, other findings were 
normal, as were X-rays of the veteran's thoracic and lumbar 
spine. 

In January and February 1989, the veteran complained of left 
arm pain, and X-rays revealed a one- to two-millimeter 
metallic fragment in the soft tissues of the antecubital 
fossa region with no evidence of fracture.  A February 1989 
clinical entry reveals mild lateral left epicondylitis, and a 
neurosurgery consultation report indicates that a CT of the 
thoracic and lumbosacral spine was within normal limits.  The 
assessment was epicondylitis.  

A September 1989 neurosurgery consultation report indicates 
that a magnetic resonance image (MRI) taken in June was 
within normal limits and showed no evidence of herniated 
disc.  The impression was no evidence of radiculopathy or 
indication for neurosurgical intervention.  

The veteran continued to complain of neck, low back, and arm 
pain.  A January 1990 rheumatology consultation report 
describes a normal 1986 bone scan, normal X-rays, and normal 
rheumatology evaluation.  In April 1990, he was evaluated at 
the University of Washington Medical Center Pain Clinic.  
According to the evaluation report, there were no neurologic 
abnormalities on examination, the veteran's back pain was 
considered to be myofascial in origin, and it was recommended 
that he enter the Seattle, Washington, VA Medical Center 
(VAMC) pain clinic program.  A November 1990 telephone 
medical advice record (DA Form 5008) indicates that the 
veteran desired discharge for chronic low back pain.  In 
February 1991, an X-ray of the veteran's cervical spine was 
normal.

In April 1991, the veteran complained of a painful right 
shoulder and said he had experienced a similar episode five 
months earlier which had lasted approximately two weeks, with 
no known injury.  The assessment was bursitis.  X-rays showed 
a normal right shoulder.

In January 1992, the veteran complained of pain in his right 
shoulder, knee, and big toe.  His right foot was swollen and 
tender at the first metatarsal phalangeal joint.  The 
assessment was acute gouty arthritis of the right big toe, 
hand, and shoulder.  A February 1992 rheumatology clinic 
record reflects the veteran's complaints of constant right 
shoulder pain.  The impression was history of first 
metatarsal phalangeal swelling and pain; right shoulder 
discomfort; and chronic mechanical low back pain.  A 
separation examination report is not of record.

Post service, two months after his discharge, in August 1992, 
the veteran underwent a VA general medical examination and 
gave a history of worsening back and cervical spine pain 
since the 1982 motor vehicle accident.  According to the 
examination report, he experienced stiffness and soreness 
when he first got up in the morning, when he stood for too 
long, or when he tried to move or bend.  He had been treated 
at the Seattle VAMC pain clinic and was last seen there 
approximately six weeks earlier.  The veteran reported neck 
pain that radiated into his right shoulder and trapezius 
area.  He had painful swelling of his right great toe, and 
gout had been diagnosed approximately five months before.  
The veteran also had a history of a sore left elbow.  The 
report notes that the veteran apparently fell on it while 
marching in 1985, and it was occasionally painful since then.  
A metallic foreign body showed on X-ray that was considered 
unrelated to the veteran's elbow pain.  He complained of 
plantar warts that he had had for approximately nine years 
and were not too bothersome if kept trimmed. 

On clinical evaluation, the veteran was observed to be well-
developed and nourished, and he moved somewhat gingerly, 
particularly when he climbed up onto the examining table or 
tried to lie down flat.  There were no abnormalities in his 
neck.  His extremities were normal, except for bilateral 
callosities overlying the fifth metatarsophalangeal joints on 
both feet (his plantar warts).  Neurologic examination was 
normal.  There was limitation of motion of the cervical spine 
to approximately 20 degrees forward flexion and 25 degrees 
backward flexion.  Rotation and lateral motion were 
essentially normal.  There was limitation of forward flexion 
of the lumbar spine to 85 degrees and backward extension of 
approximately 25 degrees.  The veteran had pain on straight 
leg raising to 45 degrees that produced pain in his right 
hip.  He had full range of pain free motion in the hips and 
all other peripheral joints.  There was no evidence of gout.  

The clinical impression was low back pain with limitation of 
motion; residual from whiplash injury with some limitation of 
motion of the cervical spine with radiation into the right 
shoulder; and history of gout, not currently active.  A 
history of a sore left elbow was also noted, but no 
abnormalities were found on examination, except for minimal 
tenderness that was characteristic of a "tennis elbow".  
Plantar warts with bilateral callosities overlying the fifth 
metatarsophalangeal joints on both feet were noted.  

In a February 1993 rating action, the RO granted service 
connection and a 10 percent disability evaluation for 
myofascial syndrome of the low back.  It also granted service 
connection and noncompensable evalautions for myofascial 
syndrome of the neck and right shoulder, gout of the right 
toe, epicondylitis of the left elbow, and plantar warts and 
calluses.  The RO at first denied the claim for service 
connection for a foreign body in the left elbow but, in a May 
1994 rating action, granted that claim and assigned a 
noncompensable disability rating.

In June 1994, the RO received records from the Seattle VAMC, 
dated from January to April 1992, that indicate the veteran 
was seen in the pain clinic for treatment of myofascial pain.

A June 1994 VA orthopedic examination report reflects the 
veteran's history of back injury in a motor vehicle accident 
in service.  The veteran complained of constant pain in his 
low back, neck and shoulders.  He worked as a mechanic but, 
since discharge, had been unable to continue that work and 
was unemployed for the past year, although in February 1994 
he began training as a cook.  The veteran believed that the 
prolonged standing worsened his pain, and he planned on 
quitting his job soon for a different endeavor.  Attempts to 
treat the veteran's myofascial pain with physical therapy 
were unsuccessful.  At the Seattle VA pain clinic, needles 
were inserted into the veteran's muscles and stimulated, 
which provided temporary relief.  The veteran said his low 
back pain was worse in the morning and woke him from sleep 
several times at night.  His back pain loosened up during the 
day but worsened in the evening and in damp and cold weather.  
Coughing or sneezing accentuated the back pain that radiated 
from the lower lumbar area to the lateral hip area, down the 
lateral aspect of both thighs to his knee.  The back pain 
interfered with standing, walking, and running, and he had 
difficulty with walking stairs and bending over to pick up 
things.

As to his left elbow, the veteran reported working in a shop 
when a co-worker hammered metal and a chip flew off and 
struck the flexor aspect, mid-portion of his left elbow.  He 
sustained a small laceration that was treated in the 
emergency room.  However, since that accident, he said he 
experienced rather severe pain when he attempted to fully 
extend his elbow.  With certain rotating motions, there was 
severe local pain in the antecubital fossa.  A metal chip was 
found embedded in the tissues during an MRI in 1987, but 
doctors felt it was insignificant and his symptoms were due 
to "tennis elbow".  The VA examiner noted that the veteran 
believed the metal chip was responsible for left elbow pain 
and stiffness.  

The veteran also described bilateral great toe pain that 
started in approximately 1990, when he thought gout was 
diagnosed but did not recall specific treatment for it.  The 
veteran thought his combat boots had caused his great toe 
pain; he also had pain in the proximal feet, in the region of 
the metatarsal phalangeal joints of all the remaining toes, 
that had improved since he quit wearing combat boots in 1992.  
The veteran associated toe pain with pain in his proximal 
feet.  He said he had also developed pain and numbness in his 
hands when his foot problems developed in approximately 1990.  

On examination, the veteran was observed to be well developed 
and alert.  When he made any kind of movement, he grimaced, 
as though in severe pain.  However, he walked with a 
perfectly normal gait.  Examination of his back revealed 
severe tenderness over the entire low back and some slight 
muscle spasm.  When he was asked to move, it became severe.  
Range of motion was forward flexion to 30 degrees, rotation 
to 32 degrees, bilaterally, and lateral flexion of 10 
degrees, bilaterally; the veteran was unable to extend beyond 
the vertical 180-degree mark.  He was very tender.  He had 
straight leg raising to about 60 degrees, bilaterally, when 
he experienced severe pain in the knees, hip, and back.  Knee 
and ankle jerks were both equal and active.  Examination of 
the neck revealed no visible or palpable pathology.  There 
was some tenderness to palpation in the posterior mid-line, 
in the lower cervical area.  Range of motion was forward 
flexion to 40 degrees and extension to 50 degrees from the 
vertical.  Lateral flexion was to 30 degrees, bilaterally, 
and rotation was to 155 degrees bilaterally.  There was no 
bony crepitus, or other abnormalities detected on motion.  
Examination of the shoulders showed that the veteran had "4 
over head extension, bilaterally," from the lateral and 
forward positions, and posterior extension of 38 degrees, 
bilaterally.  There was normal internal rotation to the chest 
wall and external rotation of 65, bilaterally.  There was no 
visible or palpable pathology detected and no crepitus with 
motion. 

Further, examination of the left elbow revealed the veteran 
to lack full extension by about 20 degrees at which point he 
had severe pain that would not permit further extension.  The 
veteran had flexion to 68 degrees.  He complained of 
considerable tenderness to palpation around the region of his 
biceps tendon.  There was no epicondylar tendon at all.  
Grasping sensation was somewhat weaker on the left hand than 
the right that, he said, was because it caused severe pain 
the in the elbow region.  The veteran's feet and toes 
appeared unremarkable.  There was no visible or palpable 
deformity of the toes.  There was normal extension and 
flexion of all the toes.  Function of the hands and wrists 
appeared normal, with full range of motion.  His grasping 
ability on the left was somewhat diminished, because of his 
left elbow pain.  The examiner commented that the veteran 
reacted "so intensely to minimal motions that his situation 
is really difficult to evaluate whether or not there is a 
great degree of hyper reaction present . . . but one 
clinically has a strong suspicion that this could be the 
case".  

Final diagnoses included a question of myofascial syndrome 
involving the muscles about the neck and shoulders, allegedly 
secondary to a rear-end motor vehicle collision in 1981, as 
noted in the history; severe pain and limitation of motion 
with weakness of the hand, following the embedding of a small 
metallic fragment in the region of the antecubital fossa; and 
pain of both great toes and feet in the region of the 
metatarsal phalangeal joints.  A questionable diagnosis of 
gout was noted, but the veteran has no memory of treatment 
for gout.  Also diagnosed were pain in the feet associated 
with pain in the great toes, pain and numbness in the hands, 
worse on the right side, since 1990 or 1991 of unknown 
etiology, and a history of low back pain radiating from the 
lateral aspect of both hips, thighs, and the lateral aspect 
of the knees that had caused severe knee pain since motor 
vehicle accident.  

VA outpatient records, dated in July and August 1994, reflect 
the veteran's complaints of low back pain.  

In an April 1995 rating decision, the RO granted service 
connection for gout of the left toe, evaluated it with the 
previously assigned noncompensable rating for right great toe 
gout, and recharacterized the disability as gout of the 
bilateral great toes.  The RO awarded a 40 percent rating for 
low back myofascial syndrome; a 10 percent evaluation for 
cervical myofascial syndrome; right shoulder myofascial 
syndrome was evaluated as noncompensable; and a 20 percent 
evaluation was awarded for a retained foreign body in the 
left elbow.

Pursuant to the Board's March 1998 remand, the veteran 
underwent VA examination in August 2000.  According to the 
examination report, he was last evaluated in April 1995.  He 
worked as a service store manager since 1999.  The veteran 
indicated that his gout primarily involved his feet, with 
knee and elbow involvement.  He had pain related to his gout, 
and reported that his right foot was swollen.  He believed it 
was his metatarsals.  He took medication intermittently with 
good resolution of complaints.  His complaints were constant 
since he was under no medical management and varied, usually 
in the moderate range.  The veteran reported that he had a 
wart in the past and had a residual wart on his left foot 
fifth metatarsal head area.  He denied having any calluses.  
The veteran reported having gout of the left elbow and also 
said he had a metal splinter that he had been told was in the 
mid forearm flexor area of soft tissues and of no clinical 
significance.  The veteran complained of elbow pain that he 
was told was related to epicondylitis, noted to be healed and 
resolved.  He stated that he had no pain of his left elbow 
and or epicondyle area.  He had a little pain in that area in 
the past that he ignored.  His range of motion was normal and 
he had no weakness.

Further, the veteran reported low back pain associated with a 
motor vehicle injury.  He had multiple tests, including X-
rays, MRIs, and bone scans and two courses of physical 
therapy due to pain.  The veteran complained of low back, 
neck, and right shoulder pain.  He was told he had a low back 
muscle strain and neck strain.  At the VA pain clinic he 
received trigger-point injections with good relief.  The 
veteran reported that, since the car accident, his low back 
pain had essentially never changed.  It was briefly better 
after the trigger-point injections and, in the mid-1980s, he 
had seen a doctor of osteopathy, who adjusted him several 
times.  At present, the veteran had constant pain, described 
as a seven on a scale of one to ten.  Three-quarters of his 
pain was in his low back and the rest was toward the 
legs/right flank, that radiated primarily in the right 
flank/right hip and to the front of the right knee.  Pain 
medication was effective, but the veteran currently did not 
take medication.  The veteran believed his pain worsened with 
extensive bending.  He was independent in all activities of 
daily living.  If he had occasional discomfort, he said he 
essentially lived with it and occasionally took over-the-
counter anti-inflammatories.

As to his neck and right shoulder disabilities, the veteran 
was told he had a strain there that was unchanged since after 
the accident.  It improved briefly after he saw a 
chiropractor.  He complained of moderate-plus pain with 
nothing specifically making it better, and he believed it 
worsened with overhead work.  His range of motion was normal 
and he had no complaints of weakness.  He said his neck was 
last treated when his back was, in approximately 1990.  

On examination, the veteran was observed to be in no apparent 
distress.  He was not on gout medication at the time.  On his 
left foot, at the base of the fifth metatarsal, there was a 
small 0.25-centimeter, oval, nontender wart/plantar wart.  No 
calluses were found on either foot.  On his right foot, there 
was some redness and glassiness of his great toe metatarsal 
head.  There was some pain to palpation in that area 
compatible with a history of gout, under no medical 
management.  There was also a subjective complaint of pain, 
but no redness and/or swelling of the second, third, or 
fourth metatarsal heads.  

Examination of the cervical spine revealed normal cervical 
lordosis, no scoliosis and no pericervical spasm.  Range of 
motion was within normal limits.  Forward flexion was to 65 
degrees, extension was to 55 degrees, lateral side bending to 
40 degrees, and rotation to 35 degrees.  There was a mildly 
positive pain to palpation in the right upper trapezius, with 
a mildly positive Spurling for spasm in that area and a 
negative Adson test.  There was no pain to palpation of the 
biceps, tendons, and supraclavicular area and/or 
acromioclavicular joints.  Range of motion of the shoulders 
was within normal limits with forward flexion and abduction 
from 0 to 180 degrees and external and internal rotation to 
90 degrees.  

Further, examination of the veteran's dorsolumbosacral spine 
revealed mild dorsolumbar scoliosis with discrete kyphosis in 
the right rib cage.  His "belly button" was shifted 
somewhat to the left.  Range of motion of the low back was 
forward flexion from 50 to 70 degrees (normal was noted as 95 
degrees), extension 0 to 10 degrees (normal was noted as 35 
degrees), lateral side bending to 40 degrees right and 
normal; left lateral side bending to 20 degrees, limited, 
with some discomfort at the lumbosacral junction.  The 
veteran could do forward flexion repeatedly with some aching 
diffusely at his low lumbosacral junction.  Straight leg 
raises were right leg to 60 degrees, negative stretch; left 
70 degrees, negative stretch.  Examination of the veteran's 
left elbow showed it was symmetrical to the right with no 
pain to compression.  There was no swelling or redness with 
normal strength with the shoulder elevated.  Biceps, triceps, 
and wrist extensors had excellent grip and pinch.  There was 
no pain to palpation of the medial and/or lateral epicondyle.  
There was no pain on supination or pronation of the forearm.  

Neurosensory examination revealed intact sensation to 
pinprick and touch throughout the upper and lower 
extremities.  Deep tendon reflexes were symmetrical.  Toes 
were downgoing and the veteran's gait was normal.  X-rays of 
the veteran's feet and ankles were normal.  X-ray of the 
lumbosacral spine showed sclerosis in the articular facet 
regions at L5-S1, noted to be suggestive, but not definitive, 
for facet arthropathy.  X-rays of the cervical spine showed 
mild to moderate degenerative disc disease at the C6-7 level, 
mild arthropathy in the uncovertebral joints at C5-6 and C6-7 
and loss of normal cervical lordosis with a mild kyphosis 
thorough the cervical spine.  X-rays of the veteran's 
shoulders and left elbow were normal.  Laboratory test 
results revealed an elevated uric acid, at 8.7 (normal was 
noted to be 3.5-7mg/dL).   

Diagnoses included gout that primarily involved the feet, 
knees, right hand, and elbows, currently under no medical 
management, with continued discomfort of the right forefoot; 
hyperuricemia, and normal X-rays.  As to the veteran's skin, 
a left foot fifth metatarsal head had a small plantar wart; 
calluses were not identified at the time of examination.  The 
veteran's left elbow had no residual scar, X-rays were 
compatible with prior injury.  There were intermittent gouty 
complaints.  Also noted was lumbosacral strain with 
limitation of motion, treated conservatively, and X-rays that 
revealed very mild, early degenerative changes.  Also 
diagnosed was cervical spine right upper trapezius strain 
with normal clinical exam and subjective discomfort; X-rays 
showed mild to moderate cervical spine degenerative changes 
compatible with post-traumatic degenerative joint disease.  
The VA examiner opined that there was no report of excessive 
fatigability, weakness, pain, and /or incoordination related 
to gout of the left elbow and cervical and lumbosacral 
regions.  

In an October 2000 Addendum, the VA examiner reported an 
elevated uric acid level.  The physician noted that the 
veteran was advised that he could be treated at VA for his 
gout.

In January 2001, the RO granted service connection for gout 
of the right hand, foot, and knee, evaluated as 
noncompensable.  

B.  Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (2001) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected back disability, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (2001).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When an unlisted condition is encountered, 
it should be rated under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  38 
C.F.R. § 4.20.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern. Although 
rating personnel are directed to review the recorded history 
of a disability in order to make a more accurate evaluation, 
see 38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

The Court of Appeals for Veterans Claims has addressed the 
distinction between a veteran's dissatisfaction with the 
initial rating assigned following a grant of service 
connection, and a later claim for an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  The Court 
noted that the rule from Francisco v. Brown, supra, as to the 
primary importance of the present level of disability, was 
not necessarily applicable to the assignment of an initial 
rating following an original award of service connection for 
that disability.  Rather, the Court held that, at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found-a 
practice known as assigning "staged" ratings.

In addition, where functional loss is alleged due to pain on 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45 must 
also be considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-8 
(1995).  Within this context, a finding of functional loss 
due to pain must be supported by adequate pathology and 
evidenced by the visible behavior of the claimant.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).

1.  Increased rating for myofascial syndrome
of the low back, now 40 percent

The veteran's service-connected back disability is evaluated 
under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5295-5292.  
Under DC 5292, a 40 percent rating is warranted where severe 
limitation of motion of the lumbar segment of the spine is 
shown.  This is the highest schedular evaluation available 
for limitation of motion of the lumbar spine, although 
limitation of motion is considered in evaluating the severity 
of intervertebral disc syndrome under DC 5293.  See 
VAOPGCPREC 36-97, 63 Fed. Reg. 31,262 (1998).  A 40 percent 
evaluation is also the maximum schedular rating available 
under DC 5295, for severe lumbosacral strain. 

Although the service-connected low back disorder may be rated 
by recourse to more than one diagnostic code, the rule 
against pyramiding precludes the use of multiple diagnostic 
codes to artificially inflate the service-connected 
evaluation.  38 C.F.R. § 4.14.  The diagnostic code is 
applied which best reflects the overall disability picture 
shown for the specific anatomical part involved.  The 
service-connected evaluation is assigned that most accurately 
reflects the degree of functional impairment shown by the 
evidence of record.  The Board is of the opinion that the 40 
percent rating assigned under DC 5295-5292 accurately 
reflects the actual degree of functional impairment 
demonstrated in this case.  38 C.F.R. §§ 4.10, 4.40.  This is 
especially so in light of recent orthopedic and neurologic 
examinations that show that the veteran's subjective 
complaints are not fully supported by the objective 
examination findings.  As the rating assigned coordinates 
with the degree of functional impairment demonstrated, the 
Board is of the opinion that the provisions of 38 C.F.R. § 
4.21 have been complied with.

The rating decisions in the claims file reflect that the 
veteran's myofascial syndrome of the low back is, at present, 
evaluated under the provisions of DC 5295, pertaining to 
lumbosacral strain.  To warrant a 40 percent rating, the 
lumbosacral strain must be severe, with listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In cases 
involving DC 5295, VA must determine whether there is muscle 
spasm or comparable pathology.  See Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Under DC 5293, for intervertebral disc syndrome, a 40 percent 
evaluation requires severe intervertebral disc syndrome with 
recurring attacks with intermittent relief.  A 60 percent 
evaluation requires pronounced intervertebral disc syndrome 
with persistent symptoms compatible with sciatic neuropathy 
(i.e., with characteristic pain and demonstrable muscle spasm 
and an absent ankle jerk or other neurological findings 
appropriate to the site of the diseased disc) and little 
intermittent relief.  Id.

The Board finds that an increased rating is not warranted for 
the veteran's myofascial syndrome of the low back.  First, 
the most recent VA examination findings, in 2000, include X-
ray findings of only very mild, early degenerative changes 
and, moreover, Diagnostic Codes 5292 and 5295 involve 
limitation of motion of the spine and, thus, consideration of 
a separate rating for arthritis of the lumbosacral spine 
would be inappropriate.  See VAOPGCPREC 23-97, 9-98.  Second, 
at the most recent VA examination in August 2000, clinical 
evaluation revealed mild dorsolumbar scoliosis with discrete 
kyphosis in the right rib cage.  The examiner did not report 
any muscle spasms.  There was evidence of limitation of 
motion of the low back, with forward flexion from 50 to 70 
degrees (95 degrees was reported as normal); extension was 0 
to 10 degrees (35 degrees is normal); lateral side bending 
was 40 degrees to the right (normal) and 20 degrees to the 
left, limited with some discomfort at the lumbosacral 
junction.  It was noted that the veteran could forward flex 
repeatedly with some aching diffusely at his low lumbosacral 
junction.  However, the veteran's gait was normal and the VA 
examiner stated that there was no report of excessive 
fatigability, weakness, pain, or incoordination related to 
the lumbosacral region.  In addition, X-rays of the 
lumbosacral spine showed sclerosis in the articular facet 
regions at L5-S1, suggestive, but not definitive, for facet 
arthropathy.  As the veteran does not have ankylosis of the 
spine, a higher rating is not warranted under DCs 5286 and 
5288.  Similarly, at the 2000 VA examination, neurosensory 
examination findings revealed intact sensation to pinprick 
and touch in the veteran's upper and lower extremities, with 
symmetrical deep tendon reflexes and normal gait.  As there 
was no diagnosis of intervertebral disc disease, a rating in 
excess of 40 percent is not available under DC 5293, 
pertaining to intervertebral disc syndrome, since he was not 
diagnosed with disc disease.

The Board has considered the provisions of 38 C.F.R. §§ 4.40 
and 4.45, in light of DeLuca, supra.  However, an increased 
rating is not warranted under these provisions, since no 
additional factors affecting limitation of motion were shown, 
on medical examinations or in the veteran's reported history, 
to warrant assignment of a higher rating.  As noted above, 
the higher of two ratings is to be assigned only where the 
overall disability picture more nearly approximates the 
criteria for such a rating.  In view of the evidentiary 
record before us, it is the Board's judgment that the 40 
percent rating currently assigned best reflects the 
disability associated with the veteran's service-connected 
myofascial syndrome of the low back.

The Court of Appeals for Veterans Claims has held that the 
question of an extraschedular rating is a component of a 
veteran's claim for an increased rating.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  The Board observes that the 
RO provided the veteran with the regulations governing the 
assignment of an extraschedular rating, under 38 C.F.R. § 
3.321(b)(1), in the January 2001 SSOC.  That regulation 
provides that, in the unusual case where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation may be assigned commensurate with the impairment 
in the average earning capacity due exclusively to the 
service-connected disability.  In the absence of evidence of 
such factors, the Board is not required to remand the claim 
for consideration of the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) by the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service.  See Bagwell, supra; Floyd v. Brown, 9 
Vet.App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Moreover, under Floyd, the Board may not make a 
determination as to an extraschedular rating in the first 
instance.  See also VAOPGCPREC 6-96.

The record indicates that the veteran has asserted that his 
back disorder has significantly affected his employment, and 
he told a VA examiner in 1994 that he was unable to continue 
training as a cook, because it required standing on his feet 
for long periods of time.  However, the Board has not been 
presented with such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  Although the veteran may have 
experienced interference with his employment as a cook due, 
in no small measure, to his back disorder, the record does 
not show that the back disorder has, by itself, resulted in 
marked interference with employment beyond the normal 
interference with employment that is contemplated in the 40 
percent rating now assigned.  Accordingly, there is no 
indication that the RO erred in determining not to refer this 
claim to the Director of the Compensation and Pension Service 
for an initial determination.  See Floyd v. Brown, 9 Vet. 
App. 88, 95 (1996).

Thus, the Board finds that the objective findings do not 
support an increased rating for the veteran's myofascial 
syndrome of the low back at any time during the pendency of 
this appeal.  38 U.S.C.A. § 1155, 5107; 38 C.F.R. § 4.71a, 
Diagnostic Code 5295-5292; Fenderson, supra.  The 
preponderance of the evidence is against the veteran's claim 
and, the evidence is not so evenly balanced as to allow for 
the application of reasonable doubt.  38 U.S.C.A. § 5107(b).

2.  Increased rating for myofascial syndrome
of the neck, now 10 percent

The veteran's service-connected neck disability is evaluated 
as 10 percent disabling under Diagnostic Code 5290, which 
evaluates limitation of motion of the cervical spine.  A 10 
percent rating is warranted for slight limitation of motion 
of the cervical spine.  Id.  A 20 percent rating is warranted 
for moderate limitation of motion, and a 30 percent rating is 
warranted for severe limitation of motion.  Id.

The Board also notes that arthritis is rated on the basis of 
limitation of motion of the joint involved. DC's 5003, 5010.  
A 10 percent evaluation under DC 5003, for arthritis, is not 
for application in this case, as the diagnostic code, by its 
terms, is applicable to provide a 10 percent evaluation only 
if loss of range of motion due to arthritis is otherwise 
noncompensable.

The veteran's service-connected neck disability may also be 
rated under DC 5293, for evaluation of intervertebral disc 
syndrome.  Under that code, a 20 percent rating is warranted 
for mild intervertebral disc syndrome with recurring attacks.  
Id.  A 40 percent rating is warranted for severe 
intervertebral disc syndrome evidenced by recurring attacks 
with intermittent relief.  Id.

After reviewing the applicable rating criteria, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that the currently assigned 
10 percent evaluation, for the myofascial syndrome of the 
neck, is warranted.

The veteran has consistently complained of cervical pain 
without radiation to either the left or right upper 
extremities.  At the 1992 VA examination, limitation of the 
cervical spine was noted, with 20 degrees of forward flexion 
and 25 degrees of backward flexion and essentially normal 
rotation and lateral motion.  In 1994, cervical spine 
tenderness was reported, and range of motion was forward 
flexion to 40 degrees and extension to 50 degrees from the 
vertical; lateral flexion was to 30 degrees, bilaterally, and 
rotation to 155 degrees, bilaterally.  However, the most 
recent VA examination findings in 2000 were essentially 
normal, with normal cervical lordosis, no scoliosis, and no 
pericervical spasm.  The VA examiner said range of motion was 
within normal limits and, as noted, X-rays revealed mild to 
moderate degenerative disc disease in the cervical spine with 
loss of normal cervical lordosis and mild kyphosis through 
the cervical spine.  More important, the VA examiner reported 
that the veteran's cervical spine right upper trapezius 
strain had a normal clinical examination with subjective 
discomfort and degenerative changes compatible with post-
traumatic degenerative joint disease.  Furthermore, the 
doctor said there was no report of excessive fatigability, 
weakness, or pain and incoordination related to the veteran's 
cervical spine.  See DeLuca, supra.  Such findings warrant no 
more than the currently assigned 10 percent rating under 
DC 5290.  The preponderance of the evidence is against the 
veteran's claim for an increased rating at any time during 
the pendency of his appeal.  See Fenderson, supra.  Moreover, 
the evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

This disability has not required any periods of 
hospitalization since the veteran's service separation, and 
his employability is not impaired beyond the norm due 
exclusively to this disability.  Therefore, there is no 
indication of error in the RO's declining to make an 
extraschedular referral under 38 C.F.R. § 3.321(b).

3.  Compensable rating for myofascial syndrome of the right 
shoulder

The veteran's service-connected right shoulder myofascial 
syndrome is rated under Diagnostic Code 5201 for limitation 
of motion of the arm.  Under that diagnostic code, a 20 
percent evaluation is warranted for limitation of motion of 
the major (dominant) arm when motion is possible to the 
shoulder level; a 30 percent evaluation requires that motion 
be limited to midway between the side and shoulder level; and 
a 40 percent evaluation requires that motion be limited to 25 
degrees from the side.  Id.  There is no zero percent rating 
for limitation of arm motion.

When the veteran underwent VA examination in August 1992, 
neurologic examination findings were normal, as was range of 
motion of the peripheral joints.  On VA orthopedic 
examination in August 1994, the examiner reported that the 
veteran had "4 over head extension, bilaterally," from the 
lateral and forward positions and posterior extension to 38 
degrees, bilaterally.  There was normal internal rotation to 
the chest wall and external rotation to 65 degrees, 
bilaterally.  There was no visible or palpable pathology 
detected and no crepitus with motion. 

Normal range of motion of the shoulder on forward elevation 
(flexion) is from zero degrees (arm at side) to 180 degrees 
(arm straight overhead); 90 degrees of flexion is achieved 
when the arm is parallel with the floor.  38 C.F.R. § 4.71, 
Plate I (2001). Normal abduction of the shoulder is from zero 
degrees to 180 degrees.  Id.  Normal internal or external 
rotation of the shoulder is from zero degrees to 90 degrees.  
Id

When VA examined the veteran in August 2000, he reported 
worsened pain with overhead work, but said he had normal 
range of motion, with no complaints of weakness, and was able 
to perform all activities of daily living and work.  
Examination of the right shoulder revealed a mildly positive 
pain to palpation in the right upper trapezius, with a mildly 
positive Spurling for spasm in that area and a negative Adson 
test.  There was no pain to palpation of the biceps, tendons 
and supraclavicular area, and/or acromioclavicular joints.  
The VA examiner reported that range of motion of the 
veteran's shoulders was within normal limits, with normal 
flexion and abduction from 0 to 180 degrees and external and 
internal rotation to 90 degrees.   Neurosensory examination 
revealed intact sensation to pinprick and touch throughout 
the upper and lower extremities.  X-rays revealed a normal 
right shoulder.  The pertinent diagnosis was that right upper 
trapezius strain had a normal clinical examination, with 
subjective discomfort. 

Under any of the potentially applicable diagnostic codes 
affecting the right shoulder, there is no evidence of any 
impairment that would warrant a compensable evaluation.  In 
particular, there is no limitation of motion of the right arm 
such as to warrant a compensable evaluation under Diagnostic 
Code 5201, even when the DeLuca factors are considered.

Where, as here, VA has found it unnecessary to include 
criteria for a zero percent rating for a particular 
diagnostic code because the listed criteria are sufficiently 
clear and unambiguous, the provisions of 38 C.F.R. § 4.7 are 
not for application in those cases in which the minimum 
criteria for a compensable rating are not met.  In these 
circumstances, under 38 C.F.R. § 4.31, the minimum criteria 
for a compensable rating must be met, not merely 
approximated.

In sum, the objective evidence shows that there is no 
limitation of motion of the affected shoulder such as to 
warrant a compensable evaluation under the pertinent 
diagnostic codes.  Indeed, the VA examiner in 2000 said there 
was a normal clinical examination at that time.  In the 
absence of identifiable residuals meeting the criteria for 
the minimum compensable evaluation, a noncompensable 
evaluation is all that is warranted.  38 U.S.C.A. § 1155, 
5107; 38 C.F.R. § 4.71a, Diagnostic Code 5201.  The 
preponderance of the evidence is against the veteran's claim 
for a compensable rating for myofascial syndrome of the right 
shoulder at any time during the pendency of his appeal.  See 
Fenderson, supra.  Moreover, the evidence is not so evenly 
balanced as to allow for the application of reasonable doubt.

As above, it does not appear that this disability has 
required periods of hospitalization, or impaired his his 
employability beyond the degree covered by the Rating 
Schedule.  Therefore, there is no indication of error in the 
RO's declining to make an extraschedular referral under 38 
C.F.R. § 3.321(b).

4.  Compensable rating for gout of right great toe

The veteran's gout of his right great toe is assigned a 
noncompensable evaluation under Diagnostic Code 5017.  Gout 
is rated under DC 5017 which, in turn, refers to DC 5002, for 
rheumatoid arthritis.  Gout as an active process with one or 
two exacerbations a year in a well-established diagnosis will 
be rated as 20 percent disabling.  Id.  Symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring 3 or more times a year warrants a 40 
percent rating.  Id.

For chronic residuals of gout, such as limitation of motion 
or ankylosis, favorable or unfavorable, such impairment will 
be rated under the appropriate diagnostic codes for the 
specific joints involved.  Where, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added, under DC 5002.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
However, the ratings for the active process will not be 
combined with the residual ratings for limitation of motion 
or ankylosis; instead, the higher evaluation will be 
assigned.  Id.

The diagnostic codes for foot disabilities, Diagnostic Codes 
5276 through 5284, do not include a code specifically for 
limitation of motion of individual toes.  Under DC 5002, when 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion.  For the purpose of rating disability from arthritis, 
multiple involvements of the interphalangeal, metatarsal and 
tarsal joints of the lower extremities are considered groups 
of minor joints, ratable on a parity with major joints.  38 
C.F.R. § 4.45(f).

For the reasons to be noted below, a 10 percent rating, and 
no higher, is warranted for the veteran's service-connected 
gout of the right great toe.

As is noted in the medical evidence, the veteran has 
experienced intermittent attacks of gout in his feet; for 
example, gouty arthritis of the right big toe was noted in 
service in January 1992, but not in the August 1992 and April 
1994 VA examinations.  In 1994, the VA examiner reported 
normal extension and flexion of all the toes.  However, on 
the most recent VA examination, in August 2000, the veteran 
complained of a swollen right foot that he thought was his 
metatarsals, and said he intermittently took medication with 
good resolution of his complaints but was not presently on 
medication.  

Further, on examination of the right foot, the 2000 VA 
examiner reported some redness and glassiness of the great 
toe metatarsal head.  There was some pain to palpation in 
that area compatible with a history of gout under no medical 
management.  There were also subjective complaints of pain, 
but no redness or swelling of the second, third, or fourth 
metatarsal heads.  X-rays of the veteran's feet were normal.  
The VA examiner diagnosed gout, primarily involving the feet, 
knees, right hand, and elbows, currently under no medical 
management, with continued discomfort of the right forefoot, 
hyperuricemia, and normal X-rays.

In fact, in an October 2000 Addendum, the examiner noted that 
laboratory test results showed an elevated uric acid test and 
that the veteran was advised he could be treated at VA for 
his gout.   Such evidence precludes a disability of 20 
percent under DC 5017-5002 for gout as an active process 
producing one or two exacerbations a year in a well-
established diagnosis.  Likewise, his gout of the right great 
toe cannot be rated based on limitation of motion, as the 
metatarsal phalangeal joint is not explicitly recognized in 
the rating schedule, and he otherwise has no compensable 
limitation of motion due to his gout of the great toe.  
Nevertheless, a compensable rating of 10 percent may be 
assigned under DC 5017-5002 for groups of minor joints 
affected by gout but without compensable limitation of 
motion; such ratings are to be combined, not added, under 
this diagnostic code, and must be confirmed by swelling, 
muscle spasm, or other satisfactory evidence of painful 
motion.  As noted, according to the 2000 VA examination 
report, there was redness and glassiness of the right great 
toe metatarsal head with pain to palpation, at least 
partially attributed to gout; in addition, this acute episode 
of gout contributed to the veteran's right forefoot 
discomfort.  Thus, a 10 percent disability rating is 
warranted under DC 5017-5002 for painful motion of the minor 
joints of the feet due to gout.  See also 38 C.F.R. § 4.59.

As has been discussed, both the infrequency of these gouty 
episodes and the lack of additional impairment of the great 
toe prevent the assignment of a disability rating in excess 
of 10 percent.  Likewise, the medical evidence does not 
suggest this disability would be more appropriately rated 
under any other code.  Under the Rating Schedule, a rating 
may be assigned to several foot disabilities, if shown: 
flatfoot (Diagnostic Code 5276), weak foot (DC 5277), claw 
foot (DC 5278), metatarsalgia (DC 5279), hallux valgus (DC 
5280), hammer toe (DC 5282), and malunion or nonunion of the 
tarsal or metatarsal bones (DC 5283).  However, the medical 
evidence does not show that any of these conditions have been 
demonstrated generally, or that a compensable evaluation is 
warranted under any pertinent diagnostic code for limitation 
of motion of the right great toe.

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not the veteran raised them.  The evidence 
discussed herein does not show that the service-connected 
gout of the great toes presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  This 
disability has not required any periods of hospitalization 
since the veteran's service separation, and his employability 
is not impaired beyond the norm due exclusively to this 
disability.  Therefore, there is no indication that the RO 
incorrectly failed to refer the case for extraschedular 
consideration under 38 C.F.R. § 3.321(b).

Thus, resolving the benefit of the doubt in the veteran's 
favor, to this extent, a rating of 10 percent, and no higher, 
is warranted for gout of the right great toe, since he filed 
his initial claim for service connection.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5002, 
5017; see Fenderson, supra. 

5.  Compensable rating for plantar warts and calluses

The veteran's service-connected plantar warts and calluses of 
his feet, currently evaluated as noncompensably disabling, 
are rated analogously under 38 C.F.R. § 4.118, Diagnostic 
Code 7899-7806.  Under this code, benign skin growths are to 
be rated as for eczema, thus warranting a zero percent rating 
for symptoms of slight, if any, exfoliation, exudation or 
itching, if on a nonexposed surface or small area.  Id.  A 10 
percent rating under this code requires exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.  Id.  For a 30 percent rating, there must be 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  Id.  A 50 percent rating requires ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  Id.

Upon review of the evidence of record, the Board concludes 
that a compensable evaluation for the service-connected 
plantar warts and calluses is not warranted.  The objective 
evidence of record consisting, in part, of the 1992, 1995, 
and 2000 VA examination reports, does not show that 
exfoliation, exudation, or itching of any area of the 
veteran's feet is present as contemplated in DC 7806.

Other relevant diagnostic codes to consider under 38 C.F.R. § 
4.118 include Diagnostic Codes 7803 and 7804, for scars.  
Under DC 7803, a 10 percent rating is warranted for scars 
that are superficial, poorly nourished, with repeated 
ulceration.  Under DC 7804, a 10 percent rating is warranted 
for scars that are superficial, tender and painful on 
objective demonstration.  At the 1992 VA examination, the 
veteran reported having a wart that was not too bothersome.  
However, the findings on the most recent VA examination, in 
August 2000, showed only that on the veteran's left foot at 
the base of the fifth metatarsal there was a small, 0.25 
centimeter, oval nontender wart/plantar wart with no calluses 
on either foot.  In fact, the veteran told the examiner he 
had a wart in the past and a residual wart on his left toe, 
and denied having any calluses. There was no limitation of 
function as a result of the wart, as indicated under DC 7805.  
Moreover, it does not appear that this disability has 
required hospitalization, or impaired  employability to an 
unusual degree.  Thus, there is no indication that 
extraschedular referral under 38 C.F.R. § 3.321(b) should 
have been made.

As a result, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to a 
compensable evaluation for service-connected plantar warts 
and calluses during the entire pendency of his appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. § 4.118, Diagnostic Code 
7899-7806; see Fenderson, supra.  The evidence is not so 
evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).

6.  Compensable rating for epicondylitis of the left elbow

The veteran's epicondylitis of the left elbow is rated as 
noncompensable by analogy under 38 C.F.R. § 4.71a, Diagnostic 
Code 5024.  That provision provides that tenosynovitis is to 
be rated on the basis of limitation of motion of the affected 
part.

Limitation of flexion of either the major or minor forearm to 
100 degrees warrants a 10 percent rating under DC 5206.  
Limitation of flexion of either forearm to 90 degrees 
warrants a 20 percent rating.  Id.  Limitation of flexion of 
the major forearm to 70 degrees warrants a 30 percent rating, 
limitation of flexion of the major forearm to 55 degrees 
warrants a 40 percent rating; and limitation of flexion of 
the major forearm to 45 degrees warrants a 50 percent rating.  
Id.

Limitation of extension of either the major or minor forearm 
to 45 or 60 degrees warrants a 10 percent rating under DC 
5207.  Limitation of extension of either forearm to 75 
degrees warrants a 20 percent rating.  Id.  Limitation of 
extension of the major forearm to 90 degrees warrants a 30 
percent rating, limitation of extension of the major forearm 
to 100 degrees warrants a 40 percent rating; and limitation 
of extension of the major forearm to 110 degrees warrants a 
50 percent rating.  Id.

Limitation of supination of either forearm to 30 degrees or 
less warrants a 10 percent evaluation.  DC 5213.  Limitation 
of pronation of the forearm of the major upper extremity 
warrants a 20 percent evaluation if motion is lost beyond the 
last quarter of the arc and the hand does not approach full 
pronation.  Id.  Bone fusion with loss of supination and 
pronation of the forearm of the minor upper extremity 
warrants a 20 percent evaluation if the hand is fixed near 
the middle of the arc or in moderate pronation.  Id.  A 30 
percent evaluation requires that the hand be fixed in 
hyperpronation or supination.  Id. 

The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  38 C.F.R. 4.71, Plate 
I.  Full forearm pronation is from 0 to 80 degrees and full 
forearm supination is from 0 to 85 degrees.  Id. 

Upon review of the evidence of record, the Board concludes 
that a compensable evaluation for the veteran's service-
connected epicondylitis of the left elbow is not warranted.  
Since his 1992 separation from service, the veteran's left 
arm has never exhibited limitation of flexion, extension, 
pronation, or supination, to the extent necessary to warrant 
a 10 percent rating for epicondylitis.  The Board has also 
considered 38 C.F.R. §§ 4.40, 4.45, and 4.59, but finds that 
these provisions do not provide a basis on which to assign a 
compensable rating for epicondylitis of the left elbow.  See 
DeLuca, supra.  There is no evidence in the medical evidence 
of record, nor has the veteran asserted, that there is pain 
on motion or other functional impairment of the quality or 
extent that would more nearly approximate the criteria for a 
10 percent evaluation under the provisions pertaining to 
limitation of motion. 

The Board also notes that recent X-ray examination of the 
left elbow was normal, with no evidence of arthritis.  
Consequently, there is no basis in the record for a minimum 
10 percent rating for arthritis under Diagnostic Codes 5003 
or 5010 (providing for a 10 percent rating for arthritis of a 
major joint without limited motion with satisfactory evidence 
of painful motion).  There is no objective evidence of 
tenderness and significant limitation of function due to 
pain, which would further negates application or 
consideration of a minimum rating under DC 5010 for 
arthritis.  In fact, in 2000, the veteran told the VA 
examiner that his left elbow epicondylitis was "healed and 
resolved" and denied weakness and pain of his left elbow and 
epicondyle area, with normal range of motion. 

The fact remains that there is no limitation of motion of the 
affected elbow such as to warrant a compensable evaluation 
under the pertinent diagnostic codes.  Indeed, in August 
2000, the VA examiner said that there was no excessive 
fatigability, weakness, pain, or incoordination and could 
find essentially no diagnosable left elbow condition, aside 
from the separately rated service-connected residuals of a 
retained foreign body in the left elbow, not currently on 
appeal.  In the absence of identifiable residuals meeting the 
criteria for the minimum compensable evaluation, a 
noncompensable evaluation is all that is warranted, underDC 
5024.

The Board notes that, while the 1994 VA examination findings 
included some limitation of motion, severe pain, tenderness, 
and weakened grasp of the left elbow, these findings were, 
apparently, the basis of the RO's April 1995 decision that 
awarded a 20 percent evaluation for the veteran's retained 
foreign body in the left elbow.  In any case, the evaluation 
of the same disability under various diagnoses is precluded 
by regulation.  38 C.F.R. § 4.14; see Fenderson, supra.

Thus, under any of the potentially applicable diagnostic 
codes affecting the left elbow, there is no evidence of any 
impairment that would warrant a compensable evaluation at any 
time during the pendency of the veteran's appeal.  See 
Fenderson, supra.  In particular, there is no limitation of 
motion of the left elbow such as to warrant a compensable 
evaluation under Diagnostic Code 5024 for epicondylitis, even 
when the DeLuca factors are considered.  Nor has there been 
any showing, or allegation, as to any unusual disability 
warranting extraschedular referral. 


ORDER

Subject to the statutes and regulations governing the award 
of monetary benefits, an effective date of June 6, 1992, with 
the commencement of payment of the award on July 1, 1992, for 
the payment of additional compensation for the veteran's 
three dependent children, is granted.

An evaluation in excess of 40 percent for myofascial syndrome 
of the low back is denied.

An evaluation in excess of 10 percent for myofascial syndrome 
of the neck is denied.

A compensable evaluation for myofascial syndrome of the right 
shoulder is denied.

Subject to the statutes and regulations governing the award 
of monetary benefits, a 10 percent evaluation for gout of the 
right great toe is granted.  

A compensable evaluation for plantar warts and calluses is 
denied.

A compensable evaluation for epicondylitis of the left elbow 
is denied.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



